IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM TATEM,                           §
                                         §
     Defendant Below,                    §   No. 597, 2018
     Appellant,                          §
                                         §   Court Below—Superior Court
     v.                                  §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 840006375DI (N)
                                         §
     Plaintiff Below,                    §
     Appellee.                           §

                           Submitted: January 28, 2019
                           Decided: March 5, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s November 8, 2018 order.

The Superior Court did not err in summarily dismissing the appellant’s ninth motion

for postconviction relief. The motion was procedurally barred and did not satisfy

the pleading requirements of Superior Court Criminal Rule 61(d)(2). We warn the

appellant that if he continues to file appeals from untimely and repetitive claims in
the Superior Court, he will be enjoined from filing future appeals without leave of

the Court. We also warn the appellant to be mindful of Rule 61(j).1

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice




1
 Super. Ct. Crim. R. 61(j) (“If a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).

                                               2